ORDER ***
Diego Abnanza-Flores appeals the sentence of nine months and 18 days upon revocation of his supervised release. We dismiss the appeal as moot.
The record indicates that AlmanzaFlores’s sentence ended on June 22, 2002. Because he challenges the sentence given upon a revocation of supervised release (not the underlying conviction), the court cannot presume collateral consequences so as to render the appeal justiciable. See Spencer v. Kemna, 523 U.S. 1, 12-13, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999); United States v. Meyers, 200 F.3d 715, 721-22 (10th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be'provided by Ninth Circuit Rule 36-3.